

Exhibit 10.1

VOTING TRUST AGREEMENT



THIS VOTING TRUST AGREEMENT (the “Agreement”) is dated as of October 15, 2007,
by and among Margie Chassman (the “Stockholder”), Collexis Holdings, Inc., a
Nevada corporation (the “Company”) and William D. Kirkland, Chief Executive
Officer of the Company (the “Trustee”).


RECITALS


A.    The Stockholder currently owns 30,999,456 shares (the “Initial Shares”) of
the Company’s Common Stock (the “Common Stock”). The Stockholder currently owns
no other shares of the Company’s capital stock.


B.    The Initial Shares constitute approximately 48.8% of the outstanding
Common Stock as of the date of this Agreement.


C.    The Stockholder believes that it is in her best interests and in the best
interests of the Company to transfer all of the Trust Shares (as hereinafter
defined) to the Trustee in trust for the purpose of permitting the Trustee to
vote those shares as provided in this Agreement.


D.    In accordance with the provisions of this Agreement, the Stockholder has
agreed to deposit, or cause to be deposited, into the Trust: (i) the Initial
Shares; and (ii) any other shares of the Company’s capital stock that the
Stockholder hereafter acquires (including, without limitation, any shares of
capital stock of the Company that may be issued upon the exercise of rights,
warrants or options to purchase, or other securities convertible into or
exchangeable for, the Common Stock) (collectively, the “Additional Shares”).


E.    The Stockholder desires to empower the Trustee to vote all of the shares
of the Company’s capital stock that become subject to the terms and conditions
of this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and of the agreements
contained in this Agreement, the parties hereby agree as follows:


1.    Definitions. For all purposes of this Agreement, except as otherwise
expressly provided in this Agreement or unless the context otherwise requires:


(i)     capitalized terms defined in the Recitals to this Agreement have the
meanings assigned to them there;


(ii)    capitalized terms defined in other Sections of this Agreement have the
meanings assigned to them there;


(iii)   all capitalized terms defined in this Agreement include the plural as
well as the singular and vice versa, when the context requires; and


(iv)   where appropriate, all references to the masculine in this Agreement
include both the feminine and the neuter, and vice versa, when the context
requires.
 

--------------------------------------------------------------------------------




“Chassman Affiliate” means: (i) a Chassman Family Member; (ii) an individual
that is supported, directly or indirectly, to a material extent by Chassman or
any Chassman Family Member; (iii) an individual that is (or has been during the
past three months) employed directly or indirectly by Chassman or any Chassman
Family Member; (iv) an individual or entity that is (or has been during the past
three months) retained by Chassman or any Chassman Family Member as a consultant
generally operating at the direction of Chassman or such Chassman Family Member;
or (v) an entity that controls, is controlled by, or is under common control
with, the Stockholder or any Chassman Family Member. Notwithstanding the
foregoing, the following shall not be deemed to be a Chassman Affiliate for
purposes of Section 3(c) and, pursuant to such Section 3(c), shall not be
required to deposit shares of the Company into the Trust: officers, directors
and employees of the Company who would not otherwise meet the definition of a
Chassman Affiliate but for their position as an officer, director or employee of
the Company or any subsidiary of the Company, including but not limited to any
joint venture in which the Company has an interest.


“Chassman Family Member” means any former, existing or future spouse, parent,
child, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law of the Stockholder.


“control” (including the terms “controlled by” and “under common control with”)
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of any entity, whether through the
ownership of voting securities, by contract or otherwise.


“Excluded Shares” means: all shares of the Company’s capital stock acquired by
all Chassman Affiliates in the aggregate on or after the date of this Agreement
until the number of shares so acquired equals one percent (1%) of the Company’s
issued and outstanding capital stock. Conversely, all shares of the Company’s
capital stock acquired by all Chassman Affiliates in the aggregate on or after
the date of this Agreement that are in excess of one percent (1%) of the
Company’s issued and outstanding capital stock shall not constitute Excluded
Shares.


“Trust Beneficiary” means the Stockholder and any other beneficial owner of
shares of the Company’s capital stock who or that becomes subject to the terms
and conditions of this Agreement.


“Trust Shares” means the Initial Shares, the Additional Shares and any other
shares of the Company’s capital stock that become subject to the terms and
conditions of this Agreement (including, without limitation, any Initial Shares
or Additional Shares or other shares of the Company’s capital stock that are
acquired by a Chassman Affiliate on or after the date of this Agreement),
provided, however, that all Excluded Shares acquired on or after the date of
this Agreement shall not be included in the definition of “Trust Shares” and
will not be subject to the terms and conditions of this Agreement.


2.    Appointment of the Trustee. The Stockholder hereby appoints the Trustee to
serve as the Trustee of the Collexis Holdings, Inc. Voting Trust, the trust
established by this Agreement (the “Trust”), and the Trustee hereby accepts such
appointment and agrees to act as Trustee of the Trust in accordance with the
terms of this Agreement.


3.    Deposit of Shares.


(a)    Deposit of Initial Shares. Concurrently with the execution of this
Agreement, the Stockholder will endorse in blank and assign and deliver to the
Trustee all certificates for the Initial Shares and shall do all things
necessary for the transfer of the Initial Shares to the Trustee on the books of
the Company.
 
2

--------------------------------------------------------------------------------




(b)    Deposit of Additional Shares. For so long as this Agreement remains in
effect, the Stockholder agrees to deliver to the Trustee certificates for all
Additional Shares hereafter acquired by the Stockholder or any Chassman Family
Member immediately upon becoming the record or beneficial owner of those shares,
duly endorsed for transfer or accompanied by duly executed instruments of
transfer.


(c)    Deposit of Shares to be Acquired by a Chassman Affiliate. For so long as
this Agreement remains in effect, the Stockholder agrees to cause any Chassman
Affiliate who intends to acquire any Trust Shares (hereinafter, a “Chassman
Affiliate Stockholder”): (i) to become a party to this Agreement; and (ii) to
consent to the registration, transfer and issuance of those shares in the name
of the Trustee (for the benefit of such Chassman Affiliate Stockholder).
Thereafter, such Chassman Affiliate Stockholder shall be included within the
definition of “Trust Beneficiary” for all purposes of this Agreement.


(d)    Release of Shares from Trust. If the Stockholder or any Chassman
Affiliate Stockholder sells or transfers any of the Trust Shares to a third
party (other than to the Stockholder, a Chassman Family Member, a Chassman
Affiliate or a Chassman Affiliate Stockholder), then, upon the closing of such
transaction or upon written notice thereafter, the Trust Shares so transferred
shall be released from this Trust.


4.    Trustee’s Powers and Duties.


(a)    Voting Powers. Until the termination of this Agreement in accordance with
Section 8, the Trustee shall have the right, in person or by proxy, to exercise
all voting rights and powers in respect of the Trust Shares, and to take part in
or consent to any corporate or stockholder’s action of any kind whatsoever. The
right to vote shall include the right to vote for the election of directors and
in favor of or against any resolution or proposed action of any kind or
character that may be presented at any meeting of the stockholders of the
Company (whether at an annual or special meeting of stockholders of the Company
or by written consent action of the stockholders of the Company), including
without limitation the dissolution, consolidation, merger, reorganization or
recapitalization of the Company.


(b)    Voting Procedures. With regard to any matter submitted to the Company’s
stockholders for a vote (including by written consent), the Trustee shall give
instructions to the Company (which may be done by executing and delivering a
proxy) to the effect that the Trust Shares are being voted on such matter “on a
pro rata basis proportionate to all other votes actually cast.” The Trustee
shall vote the Trust Shares on a pro rata basis proportionate to all other
votes, other than the Trust Shares, actually cast on the particular matter,
except with respect to matters that under current or future Nevada law require
approval by a class of outstanding shares of the Company, which class includes
the Trust Shares, and in such event the Trust Shares shall be voted on a pro
rata basis proportionate to all other votes of Shares of such class actually
cast, other than Trust Shares, actually voting on the particular matter.


5.    Sales of Trust Shares. The Trustee shall have no authority to sell or
otherwise dispose of or to pledge, encumber or hypothecate any of the Trust
Shares. Subject to compliance with applicable securities laws and any
contractual restrictions to which any Trust Beneficiary or the Trust Shares may
be subject, the Trust Beneficiaries shall have the right, in their sole
discretion, to sell or otherwise dispose of or to pledge, encumber or
hypothecate, any of the Trust Shares, provided, however, that any such transfer
to a Chassman Affiliate shall be subject to the condition precedent that such
Chassman Affiliate agrees in writing to be bound by this Agreement.


6.    Dividends and Distributions on the Trust Shares. Upon the declaration of
any dividends or the payment of any other distribution of the Company with
respect to Trust Shares held for the benefit of the Trust Beneficiaries (other
than pro rata distributions of additional voting shares of the Company, which
shall be deposited into the Trust), the Trustee shall distribute or cause the
Company to distribute all such dividends and distributions to the Trust
Beneficiaries. In the event of the dissolution, liquidation or winding up of the
Company during the term of this Agreement in such manner as to entitle the Trust
Beneficiaries to liquidating dividends in respect of the Trust Shares, the
Trustee shall distribute or cause the Company to distribute all such liquidating
dividends with respect to the Trust Shares to the Trust Beneficiaries.
 
3

--------------------------------------------------------------------------------




7.    The Trustee.


(a)    Company’s Chief Executive Officer as Trustee. The Trustee is the
Company’s Chief Executive Officer as of the date of this Agreement, and he shall
continue to serve as Trustee for as long as he serves as the Company’s Chief
Executive Officer. Effective immediately on the retirement, removal or
resignation of the Trustee from his position as Company’s Chief Executive
Officer, the Trustee shall be deemed to have resigned from his position as
Trustee, and in such event the Trustee’s successor as the Company’s Chief
Executive Officer shall automatically become the Trustee, provided, however,
that if for any reason there shall not be an immediate successor to the position
of Chief Executive Officer, then the Company’s Secretary (and in the absence of
the Secretary, the Company’s Chairman of the Board of Directors) shall thereupon
assume the position of Trustee until a successor Chief Executive Officer is
properly appointed or elected. Any successor Trustee shall enjoy all the rights,
powers, interests and immunities of the Trustee as originally designated, and
the title to the Trust Shares of any Trustee who may be replaced as provided
above shall, upon such replacement, vest in the successor Trustee.


(b)    Relationship of Parties. The Trust created by this Agreement is not
intended to be, and shall not be deemed to be, and shall not be treated as, a
general partnership, limited partnership, joint venture, corporation, or joint
stock company or association. The relationship of the Trust Beneficiaries to the
Trustee shall be solely that of stockholder and beneficiary of the Trust created
by this Agreement, and their rights shall be limited to those conferred by this
Agreement.


(c)    Consultation with Outside Advisors. The Trustee may consult with legal
counsel, which may be counsel to the Company or any of its affiliates or any of
its or its affiliates’ officers, directors or partners.


(d)    Liability of Trustee. In voting on all matters that may come before any
meeting of stockholders of the Company, the Trustee shall vote the Trust Shares
in the manner prescribed by this Agreement, and it is understood that the
Trustee shall not incur responsibility by reason of any error of judgment or of
law or by any matter or thing done or omitted under this Agreement, except for
his own individual gross negligence or willful misconduct. The Trustee shall
always be protected and free from liability in acting upon any notice, request,
consent, instruction, certificate, declaration, telefax, guarantee, affidavit,
or other paper or document or signature reasonably believed by him to be genuine
and to have been signed by the proper party or parties or by the party or
parties purporting to have signed the same.


(e)    Trustee’ Indemnity. The Company shall indemnify, defend and hold harmless
the Trustee against any and all losses, damages, liabilities, obligations,
claims, demands, judgments, settlements, governmental investigations, costs and
expenses of any nature whatsoever, including the reasonable fees and expenses of
attorneys, accountants and consultants (collectively, “Damages”), incurred in
connection with or arising from the performance of his duties under this
Agreement (except for the Trustee’s gross negligence or willful misconduct).
Such indemnification shall be paid as incurred and on demand, subject to an
undertaking by the Trustee to repay if it is ultimately determined that he is
not entitled to such indemnification. If any Trust Beneficiary shall request the
Trustee to bring an action on his or her behalf, then such Trust Beneficiary
shall pay in advance all the expense of prosecuting such action and shall
indemnify, defend and hold harmless the Trustee against all Damages incurred in
connection with such action. The Trustee shall have no obligation to commence or
proceed with such suit unless he is satisfied that all necessary monies have
been paid in advance for this purpose.
 
4

--------------------------------------------------------------------------------




8.    Continuance and Termination of Trust.


(a)    Term and Termination. This Agreement shall become effective as of the
date of this Agreement and shall terminate on the earlier of: (i) the 10th
anniversary of the date of this Agreement; (ii) at such time as the aggregate
Trust Shares represent, in the aggregate, less than 19% of the voting interest
of the Company’s outstanding capital stock; provided, however, that
notwithstanding the foregoing, this Agreement shall not terminate if its
continued existence is required by a third party regulatory authority (e.g., if
required as a condition to the continued listing of the Company’s, or any
successor’s, equity securities on the principal trading market for such equity
securities). Except as otherwise provided in this Agreement, the Trust created
by this Agreement is hereby expressly declared to be irrevocable.


(b)    Consolidation, Exchange, Recapitalization. In the event of a
consolidation, share-for-share exchange, recapitalization or other
reorganization involving the Company, this Agreement shall be effective and
shall remain in force for its full term, substituting, where appropriate, (i)
new Trust Shares for the shares issued in such consolidation, exchange,
recapitalization or other reorganization, and (ii) the successor’s Chief
Executive Officer as the Trustee.


(c)    Actions Following Termination.


(i)    As soon as practicable after the termination of this Agreement, the
Trustee shall by formal assignment of the Trust Shares cause the Company to
deliver to the Trust Beneficiaries share certificates or securities representing
the number of Trust Shares (together with any other property distributed in
respect of such Trust Shares and not yet delivered to the relevant Trust
Beneficiary).


(ii)   If any Trust Beneficiary cannot be located, the Trustee may in his
discretion deliver the appropriate Trust Shares and/or other property to the
Company for the benefit of the person or persons entitled to those Trust Shares
and/or other property. Upon any such delivery, the Trustee shall be fully
acquitted and discharged with respect to the delivery of those Trust Shares
and/or other property.


9.    Inspection of Records. The Trustee shall keep at the Company’s principal
executive office (the “Executive Office”), correct books of account of all
business and transactions conducted under this Agreement, and a record of the
names of all persons who are subject to this Agreement, showing their places of
residence and the number and type of shares they delivered to the Trustee as
provided in this Agreement.


10.    Miscellaneous.


(a)    Filing of Agreement. The Trustee shall cause to be filed a copy of this
Agreement, and every amendment or supplement to it, in the registered office of
the Company and at the Executive Office, which Agreement shall be open to the
inspection by any Trust Beneficiary or any stockholder of the Company, or the
attorney of agent of either, during business hours of the Company.
 
5

--------------------------------------------------------------------------------




(b)    Successors and Assigns. This Agreement shall bind the Trustee, the
Company and the Trust Beneficiaries and each and all of their respective heirs,
executors, administrators, personal representatives, successors, assigns and
permitted transferees, and shall inure to the benefit of the Trustee, the
Company and the Trust Beneficiaries and their respective heirs, executors,
administrators, personal representatives, successors, assigns and permitted
transferees.


(c)    Notices. Unless otherwise expressly provided in this Agreement, all
notices, requests, demands, instructions, documents and other communications to
be given under this Agreement by any party to another shall be in writing, shall
be sent to the address/fax number set forth below (provided that any party may
at any time change its address for notice or other such information by giving
written notice thereof in accordance with this Section), and shall be deemed to
be duly given upon the earliest of: (i) hand delivery; (ii) the first business
day after sending by reputable overnight delivery service for next-day delivery;
(iii) the fifth business day after sending by first class United States mail,
postage prepaid; (iv) the time of successful facsimile transmission (or in the
event the time of receipt of the fax in the city where the fax is received is
not during regular business hours on a business day, then at the customary hour
for the opening of business on the next business day); or (v) the date actually
received by the other party:


If to the Stockholder:
(to be provided)
 
If to theTrustee:
William D. Kirkland
Chief Executive Officer
Collexis Holdings, Inc.
1201 Main Street
Suite 980
Columbia, SC 29201
TEL: (803) 727-1113
FAX: (803) 727 1118
 
If to the Company:
Collexis Holdings, Inc.
1201 Main Street
Suite 980
Columbia, SC 29201
TEL: (803) 727-1113
FAX: (803) 727 1118
ATTN: Corporate Secretary



(d)    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one instrument.


(e)    Enforceability. If in any judicial proceedings, a court shall refuse to
enforce any of the provisions of this Agreement, then such unenforceable
provision shall be deemed modified or limited so as to effectuate, to the
maximum extent possible, the parties’ expressed intent, and, if no such
modification or limitation could render it enforceable, it shall be eliminated
from this Agreement, and, in any event, the remaining provisions of this
Agreement shall remain in full force and effect. Each of the parties to this
Agreement shall take any and all actions necessary for the enforceability of
this Agreement under Nevada law, including without limitation any necessary
filings or actions required by Section 78.365 of the Nevada Revised Statute.
 
6

--------------------------------------------------------------------------------




(f)    Entire Agreement. This Agreement is the entire agreement of the parties
with respect to the subject matter of this Agreement, and supersedes all prior
and contemporaneous negotiations, understandings, arrangements and agreements.
The Stockholder represents and warrants that this Agreement is fully integrated
and not in need of parol evidence to reflect the intention of the parties.
Moreover, the Stockholder acknowledges: (i) that she intends the literal words
of the Agreement to govern and for all prior and contemporaneous negotiations,
drafts and other extrinsic communications to have no significance or evidentiary
effect; and (ii) that this Agreement has been fully negotiated by the parties
and that accordingly it shall be construed “evenly” and not for or against any
party. By signing this Agreement, the Stockholder further acknowledges that she
has consulted with legal counsel about the effect of this Section and
understands its effect.


(g)    Compensation of Trustee; Payment of Costs. The Trustee shall not be
entitled to any compensation for his services as Trustee. The Trustee agrees
that the Trust Beneficiaries shall have no obligation to pay to the Trustee any
amount whatsoever as fees or in respect to the Trustee’s costs or expenses
related to this Agreement, except as provided in Sections 7(e) and 10(k). The
Trustee will look solely to the Company for reimbursement of any amounts he
incurs or expends in connection with his duties under this Agreement, except as
provided in Sections 7(e) and 10(k), and expressly waives any rights that he
might otherwise have to charge the trust corpus for any costs, fees or expenses
related to this Agreement, or to withhold any amounts from or set off any
amounts against the shares he receives in trust or any distributions on those
shares.


(h)    Amendment and Modification. This Agreement may not be amended without:
(i) the prior written consent of the Company, acting by unanimous vote of the
independent members of its Board of Directors; (ii) the written approval of the
independent certified accounting firm that is at the time engaged as the
Company’s primary outside auditor; and (iii) with respect to any proposed
amendment to the definition of “Trust Shares” in Section 1, or to Section 3(d),
Section 5, Section 6 or Section 8 only, a majority in interest of the Trust
Beneficiaries; provided, however, that the parties to this Agreement may enter
into any amendment of this Agreement, without regard to this Section, and each
Trust Beneficiary hereby agrees to enter into such amendment, if that amendment
is in the opinion of legal counsel to the Company necessary or appropriate to
maintain compliance of this Agreement with the laws of the State of Nevada.
Notwithstanding the foregoing, the substitution of a Trustee under this
Agreement, the substitution, addition or subtraction of one or more Trust
Beneficiaries under this Agreement, or the transfer or issuance of additional
Trust Shares under this Agreement after the original date of execution of this
Agreement, shall not be considered an amendment or modification requiring the
prior approval specified in this Section 10(h).


(i)    Governing Law. This Agreement shall be governed by the internal laws of
the State of Nevada without regard to its conflict of laws principles.


(j)    Section 78.365 of the Nevada Revised Statute. This Agreement is intended
to create a voting trust pursuant to and subject to Section 78.365 of the Nevada
Revised Statute. If for any reason the voting trust so established is determined
to be invalid or unenforceable, this Agreement and the relationship of the
parties under this Agreement shall be deemed to be and shall be reconstituted as
a voting agreement under Section 78.365(3) of the Nevada Revised Statute, and
all provisions of this Agreement shall apply to the maximum extent possible to
effectuate the intention of the parties that the substantive provisions of this
Agreement shall govern the voting of Trust Shares by or for the parties to this
Agreement.


(k)    Equitable Remedies. Each of the parties hereby acknowledges and agrees
that the legal remedies available, if the covenants and agreements made in this
Agreement are violated, would be inadequate and that any party shall be
entitled, without posting any bond or other security, to temporary, preliminary
and permanent injunctive relief, specific performance and other equitable
remedies in the event of such a violation, in addition to any other remedies
that such party may have at law or in equity.
 
7

--------------------------------------------------------------------------------




(l)    COUNSEL. THE STOCKHOLDER ACKNOWLEDGES THAT SHE HAS HAD THE OPPORTUNITY TO
CONSULT WITH HER OWN LEGAL ADVISORS AND THAT THE LAW FIRM OF NELSON MULLINS
RILEY & SCARBOROUGH LLP REPRESENTS THE COMPANY AND NOT THE STOCKHOLDER.


[SIGNATURE PAGE FOLLOWS]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized representatives as of the day
and year first above written.

       
“THE TRUSTEE”
 
   
   
  /s/ William D. Kirkland  

--------------------------------------------------------------------------------

William D. Kirkland

           
“THE STOCKHOLDER”
 
   
   
  /s/ Margie Chassman  

--------------------------------------------------------------------------------

Margie Chassman

           
“THE COMPANY”
 
COLLEXIS HOLDINGS, INC.
 
   
   
  By:   /s/ William D. Kirkland  

--------------------------------------------------------------------------------

William D. Kirkland
Chief Executive Officer


9

--------------------------------------------------------------------------------


 